SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Extension well at Jupiter confirms gas and condensate discovery Rio de Janeiro, October 10 th , 2012 – Petróleo Brasileiro S.A. – Petrobras announces that preliminary drilling results of well 3-BRSA-967A-RJS (3-RJS-683A), informally known as Jupiter Nordeste, 7.5 km from the discovery well of Jupiter area (1-BRSA-559A), in Santos Basin, confirm the presence of natural gas and condensate, and the presence of a continuous reservoir between both wells. The new well, which is still being drilled, has reached 5,438 meters. It is located in ultra-deep waters of block BM-S-24, at a water depth of 2,161 meters, and is 275 km off the coast of Rio de Janeiro. So far, well 3-BRSA-967A-RJS has detected an oil column of 176 meters in rocks of excellent permeability and porosity. The consortium that holds the concession of block BM-S-24 will proceed with the activities and investments necessary to appraisal the area, according to the Appraisal Plan approved by the National Petroleum, Natural Gas and Biofuels Agency (ANP). Well drilling will continue targeting deeper objectives. Petrobras is the operator of the consortium (80%) in partnership with Petrogal Brasil (20%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 10, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
